Opinion issued May 27, 2004 

















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00130-CR
____________

EX PARTE ANDRE A. JONES, Relator




Original Proceeding on Petition for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Relator Andre A. Jones filed a petition for writ of habeas corpus in this
Court.  He requests that we direct prison authorities to transfer him to the Harris
County jail from the unit of the Texas Department of Criminal Justice—Institutional
Division where he is presently incarcerated.  We deny the petition.
               The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov’t Code Ann. § 22.221 (Vernon Supp. 2004).  Therefore,
we are without jurisdiction to grant habeas corpus relief.
               If relator is appealing the trial court’s denial of habeas corpus relief, he has
the burden of providing this Court with a sufficient record to show that the trial court
erred.  In the absence of a complete record, an appellate court is not in a position to
overrule the trial court.  Ex parte Gutierrez, 987 S.W.2d 227, 230 (Tex. App.—Austin 
1999, pet. ref’d).  
               Accordingly, we dismiss the petition for want of jurisdiction.  
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).